DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claim: 19, cancelled claim: 13; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. It is argued in pg.6 of the remarks that Park et al. do not disclose: “tabletop being immovably disposed in a table plane”. The examiner respectfully disagrees because para. [0055] teaches that the table is fixed which means the table does not move. Additionally, applicant argues in pg.7 of the remarks that the prior arts do not teach “moving the image receptor in a plane parallel to the table plane”. Para. [0082] of Park et al. teaches moving the image receptor back and forth, forward and backward, up and down, left and right. Finally, applicant asserts in pg.9-10 of the remarks that Baumann et al. should not be combined with Park et al. because it teaches away from moving the image receptor parallel to the table plane. The Baumann et al. reference was not relied upon for the movement direction of the image receptor. Baumann et al. was relied upon to teach the motorized drive and the mechanical linkage between the x-ray generator and the image receptor. Therefore, the rejection is maintained and made final.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0072101 A1; pub. Mar. 13, 2014) in view of Baumann et al. (US 2007/0183587 A1; pub. Aug. 9, 2007).
Regarding claim 11, Park et al. disclose in a first embodiment: an X-ray generator (fig.1 item 200); an image receptor (fig.1 item 100) configured to operate in conjunction with said X-ray generator to carry out X-ray scans of a patient; a patient table (fig.1 item 100) having a tabletop for positioning the (para. [0055] L6). In the first embodiment, Park et al. are silent about: image receptor being mounted for movement in a plane parallel to said table plane in a longitudinal and transverse direction relative to said tabletop; said patient table including at least one of a motorized drive or a mechanical linkage configured to move said image receptor at least one of: based on a movement of said X-ray generator, such that movement of said image receptor is attained due to said movement of said X-ray generator r as a result of a mechanical linkage between said image receptor and said X-ray generator: or based on a detected position of said X-ray generator.
In further embodiment, Park et al. disclose: image receptor being mounted for movement in a plane parallel to said table plane in a longitudinal and transverse direction relative to said tabletop (para. [0082]-[0083]) with benefits for easy and accurate movement of the radiation source and detector (Park et al. para. [0012]).
In light of the benefits for easy and accurate movement of the radiation source and detector as taught by Park et al., it would have been obvious to one of the ordinary skill in the art before the effective filing of the claimed to combine the two embodiments of Park et al.
In the further embodiment, Park et al. are silent: patient table including at least one of a motorized drive or a mechanical linkage configured to move said image receptor at least one of: based on a movement of said X-ray generator, such that movement of said image receptor is attained due to said movement of said X-ray generator as a result of a mechanical linkage between said image receptor and said X-ray generator: or based on a detected position of said X-ray generator.
In a similar field of endeavor, Baumann et al. disclose: patient table (fig.4 items 5 & 7) including at least one of a motorized drive (fig.4 items 13 & 15) or a mechanical linkage configured to move said image receptor at least one of: based on a movement of said X-ray generator, such that movement of said image receptor is attained due to said movement of said X-ray generator as a result of a mechanical linkage between said image receptor and said X-ray generator: or based on a detected position (para. [0015]) motivated by the benefits for aligning the x-ray detector with x-ray source (Baumann et al. para. [0015]).
In light of the benefits for aligning the x-ray detector with x-ray source as taught by Baumann et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Park et al. with the teachings of Baumann et al.   
Regarding claim 14, Park et al. disclose: a detector configured to detect a position and/or a posture of the patient on said tabletop and/or comprising a drive configured to move said X-ray generator to a scanning position (para. [0014]).
Regarding claim 17, Park et al. disclose: said image receptor is connected to the patient table (para. [0055] L1-4).
Regarding claim 18, a method for medical imaging, the method comprising the following steps: positioning a patient on a tabletop of a patient table, the tabletop being immovable in a table plane; moving an X-ray generator to a scanning position relative to the patient; moving an image receptor that is longitudinally and transversely movable relative to the tabletop parallel to the table plane to a scanning position relative to the X-ray generator by at least one of: based on a movement of said X-ray generator, such that movement of said image receptor is attained due to said movement of said X-ray generator as a result of a mechanical linkage between said image receptor and said X-ray generator: or based on a detected position of said X-ray generator; the patient table having a drive for moving the image receptor; and carrying out an X-ray scan of the patient (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 19, a computer program for medical imaging by means of an X-ray device, comprising non-transitory computer program instructions for moving an X-ray generator to a scanning position relative to a patient who is positioned on a tabletop of a patient table, said tabletop being immovable in a table plane, for moving an image receptor that is disposed movably in a longitudinal and transverse direction relative to the tabletop parallel to the table plane to a scanning position relative to the X-ray generator, wherein the patient table has a drive for moving the image receptor and wherein the (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis, additionally, in para. [0082] Park et al. teach that the X-ray detector can be moved back and forth, forward and backward, up and down, left and right).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0072101 A1; pub. Mar. 13, 2014) in view of Baumann et al. (US 2007/0183587 A1; pub. Aug. 9, 2007) and further in view of Pelc et al. (US 9,125,570 B2; pub. Sep. 8, 2015).
Regarding claim 12, the combined references are silent about: said image receptor is rotatably mounted about an axis of rotation disposed perpendicular to the table plane and configured to tilt about a tilt axis parallel to said table plane.
In a similar field of endeavor, Pelc et al. disclose: said image receptor is rotatably mounted about an axis of rotation disposed perpendicular to the table plane and configured to tilt about a tilt axis parallel to said table plane (col.9 L18-20) with benefits for focusing radiation to the area around the tumor being treated (Pelc et al. col.5 L2-4).
In light of the benefits for focusing radiation to the area around the tumor being treated as taught by Pelc et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined apparatus of Park et al. and Baumann et al. with the teachings of Pelc et al.  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0072101 A1; pub. Mar. 13, 2014) in view of Baumann et al. (US 2007/0183587 A1; pub. Aug. 9, 2007) and further in view of Moon et al. (US 2016/0073985 A1; pub. Mar. 17, 2016).
Regarding claim 15, the combined references are silent about: a floor stand for supporting said X-ray generator.
In a similar field of endeavor, Moon et al. disclose: a floor stand (fig.8 item 230) for supporting said X-ray generator (fig.8 item 250) with benefits for a versatile x-ray detection system (Moon et al. para. [0009]).
In light of the benefits for a versatile x-ray detection system as taught by Moon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined apparatus of Park et al. and Baumann et al. with the teachings of Moon et al. 
Regarding claim 16, the combined references are silent about: said image receptor includes a detector cabinet positioned below said tabletop.
In a similar field of endeavor, Moon et al. disclose said image receptor (fig.9 item 120) includes a detector cabinet positioned below said tabletop (fig.9 item 300) with benefits for a versatile x-ray detection system (Moon et al. para. [0009]).
In light of the benefits for a versatile x-ray detection system as taught by Moon et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined apparatus of Park et al. and Baumann et al. with the teachings of Moon et al. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/             Examiner, Art Unit 2884